Citation Nr: 0313876	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  94-03 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the noncompensable evaluation 
for bilateral hearing loss disability.

In February 1994, the veteran and his spouse testified at a 
personal hearing before one of the undersigned Veterans Law 
Judges.  The transcript for the hearing has been associated 
with the claims file.  In June 2002, the veteran testified at 
a personal hearing before one of the undersigned Veterans Law 
Judges.  The transcript for the hearing has been associated 
with the claims file.

At the June 2002 Board hearing, the veteran made various 
allegations, which the Board has construed as informal claims 
for (1) an increased evaluation for the service-connected 
vestibular dysfunction with tinnitus, (2) compensation for 
residuals of an injury to the veteran's ears as a result of a 
VA audiological evaluation under the provisions of 
38 U.S.C.A. § 1151 (West 2002); and (3) service connection 
for Meniere's Disease.  Thus, the Board refers those issues 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board notes that included in the remand is the issue of 
entitlement to an effective date earlier than May 6, 1996, 
for the grant of a total rating for compensation based upon 
individual unemployability.


REMAND

The Board regrets that a remand is necessary in this case.  
In August 2002, the Board requested that the veteran be 
examined in connection with his claim for a compensable 
evaluation for bilateral hearing loss.  An examination was 
done in January 2003.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently issued a decision in Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, __ 
F.3d __, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
which determined that the regulation that allows the Board to 
develop claims, which includes having the veteran undergo an 
examination, 38 C.F.R. § 19.9(a)(2) (2002), was invalid.  
Specifically, the Federal Circuit stated that this regulation 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration without having to 
obtain a waiver from the claimant, which was contrary to 
38 U.S.C. § 7104(a).

In this case, the Board had the veteran undergo a VA 
examination in January 2003 in connection with his claim in 
conformity with the regulation that allows the Board to 
develop evidence.  Based upon the holding in Disabled 
American Veterans, the Board cannot consider the examination 
report in its adjudication of the veteran's claims without 
the RO having first considered the examination report, as 
there is no waiver from the veteran. 

Additionally, in a September 1998 rating decision, the RO 
granted a total rating for compensation based upon individual 
unemployability, effective May 6, 1996.  In a December 1998 
statement, the veteran stated that he disagreed with the 
effective date assigned for the total rating for compensation 
based upon individual unemployability.  The RO has not issued 
a statement of the case as to this issue.  When there has 
been an RO adjudication of a claim and a notice of 
disagreement therewith, the claimant is entitled to a 
statement of the case, and the RO's failure to issue one is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should readjudicate the claim 
for entitlement to a compensable 
evaluation for bilateral hearing loss 
disability.  The RO is free to do any 
additional development it finds 
necessary.  If the benefit remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

2.  The RO should issue a statement of 
the case as to the claim of entitlement 
to an effective date earlier than May 6, 
1996, for the grant of a total rating for 
compensation based upon individual 
unemployability.  The RO should advise 
the veteran and his representative of the 
need to file a substantive appeal during 
the requisite period of time if appellate 
review is desired.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



			
	HOLLY E. MOEHLMANN	BETTINA S. CALLAWAY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



__________________________________________
JEFF MARTIN
	Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

